DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/1/2019 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification
                                         Status of Application
Claims 1, 3-15, and 17-20 are pending. Claims 1, 3, 7-15, and 18-20 will be examined with Claims 4-6 and 17 being withdrawn as being part of the non-elected species. Claims 1 and 15 are the independent Claims.  Claims 1 and 15 have been amended. This Non-FINAL Office Action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 1/20/2022.

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 1/20/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “The Office Action (page 12) concedes that "wherein a number of the two or more clusters is specified prior to determining the two or more clusters" is not disclosed in Weiser, but asserts that this deficiency is overcome by paragraph [0043] in Ren. However, according to the teachings of Ren (as explained in paragraph [0043]), the procedure for selecting the number k of clusters to be used involves determining the clusters for each of a set of candidate values 1 to Kmax fork. Thus, whatever the value selected fork in Ren (hereinafter, "Ks") may be, a determination of that many clusters Ks has already been performed by the time that Ks is ultimately selected as the value for k. This is clear from, e.g., paragraph [0037] in Ren, according to which a value of 5 is selected for k after "the parallel iteration step two computes for k=5." Thus, identification of the value fork in Ren cannot constitute identifying a number of clusters into which to cluster vehicle operating parameter values prior to clustering those vehicle operating parameter values. Ren is silent with respect to "prior to clustering vehicle operating parameter values from each of a plurality of vehicles at a location within a time, identify[ing] a number of clusters into which to cluster the vehicle operating parameter values [and] cluster[ing] the vehicle operating parameter values into the identified number of clusters” and the Office respectfully disagrees.

Here, the Office interprets the determining of the K-values as a two-step process, where there is a first iteration, that can be used to start a second iteration, where the second iteration is the true value of K, thus the true number of Clusters, which is used to cluster the data. Since there is a pre-determination of the K values, before the actual determination of the clusters, it remains the Office’s stance that the cited prior art renders the claims obvious. Without a distinction of the thresholds of what is “clustering and non-clustering” steps, it becomes unclear where a start and stop thresholds  of “clustering” lie. Therefore, the Office interprets the two step process as pre clustering before the clustering and the Office respectfully disagrees and the claim rejections under 35 U.S.C. § 103 have remain.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                       Non-FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7-9, 11-15, 18, and 20 are rejected under 35 USC 103 as being unpatentable over Weiser et al. (United States Patent Publication 2020/0257301) in view of Chainer et al. (United States Patent Publication 2018/0068495), and in further view of Aquirrebeitia et al. (United States Patent Publication 2019/0378406), and in further view of Ren et al. (United States Patent Publication 202015/0142808).
With respect to Claim 1: While Weiser discloses “A system comprising an infrastructure node including a computer mounted to a structure of the infrastructure node, the computer including a processor” [Weiser, ¶ 0076 and 0273]; 
“and a memory storing instructions such that the processor is programmed to” [Weiser, ¶ 0076]; 

“wherein determining the two or more clusters includes clustering data from the plurality of vehicles based on proximity to two or more respective means” [Weiser, ¶ 0289-296 and Figure 27]; 
“and report the reportable condition to at least one of a remote computer or one of the plurality of vehicles” [Weiser, ¶ 0273, 0289-296 and Figures 23, 27];
Weiser does not specifically state the intended infrastructure nodes, (merely servers that read on the claims as presented under further analysis) or what happens reportable conditions
Aquirrebeitia, which is also road detection system teaches “A system comprising an infrastructure node including a computer mounted to a structure of the infrastructure node, the computer including a processor” [Aquirrebeitia, ¶ 0046-0050, 0082-0083  and Figure 1];
“and report the reportable condition to at least one of a remote computer or one of the plurality of vehicles” [Aquirrebeitia, ¶ 0046-0050, 0082-0083 and  Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aquirrebeitia into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use structure nodes for road analysis as taught by Aquirrebeitia with a 
Chainer, which is also road detection system teaches “and determine a reportable condition when a mean for a cluster representing a greatest number of vehicles varies from a baseline by more than a threshold” [Chainer, ¶ 0066-0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chainer into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use averages outside the norm, to update driving parameters on the road as taught by Chainer with a motivation of creating a more robust system that account for road defects. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle data analysis in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

“identify a number of clusters into which to cluster the vehicle operating parameter values” [Ren, ¶ 0043-0044]; 
“cluster the vehicle operating parameter values into the identified number of clusters” [Ren, ¶ 0043-0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ren into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use known K-values clustering algorithms to determine K values as taught by Ren with a motivation of creating a more robust system that uses known mathematical concepts. Additionally, the claimed invention is merely a combination of old, well known elements vehicle data analysis in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: While Weiser does not specifically state baseline value,   Chainer, which is also road detection system teaches “The system of claim 1, wherein the baseline is an expected value of the vehicle operating parameter values” [Chainer, ¶ 0066-0069].

With respect to Claim 7: Weiser discloses “The system of claim 1, wherein the vehicle operating parameter values from each of the plurality of vehicles is a respective value of a same vehicle operating parameter” [Weiser, ¶ 0289-296 and Figure 27];
and further Chainer teaches “The system of claim 1, wherein the vehicle operating parameter values from each of the plurality of vehicles is a respective value of a same vehicle operating parameter” [Chainer, ¶ 0066-0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chainer into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use averages outside the norm, to update driving parameters on the 
With respect to Claim 8: Weiser discloses “The system of claim 7, wherein the same vehicle operating parameter is one of: a vehicle speed, a vehicle position relative to a lane, a vehicle acceleration, a vehicle trajectory, a vehicle wiper speed, an actuation of fog lights, an operating parameter specifying operation of a vehicle suspension and an actuation of electronic stability control” [Weiser, ¶ 0289-296 and Figure 27];
and further Chainer teaches “The system of claim 7, wherein the same vehicle operating parameter is selected from a set of: a vehicle speed, a vehicle position relative to a lane, a vehicle acceleration, a vehicle trajectory, a vehicle wiper speed, an actuation of fog lights, an operating parameter specifying operation of a vehicle suspension and an actuation of electronic stability control” [Chainer, ¶ 0066-0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chainer into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use averages outside the norm, to update driving parameters on the 
With respect to Claim 9: Weiser discloses “The system of claim 7, wherein the vehicle operating parameter values for each of the plurality of vehicles includes a value of a same first vehicle operating parameter from each vehicle and a value of a same second vehicle operating parameter from each vehicle” [Weiser, ¶ 0289-296 and Figure 27].
With respect to Claim 11: Weiser discloses “The system of claim 1, wherein the processor is further programmed to report the location to at least one of, a vehicle included in the plurality of vehicles, and a vehicle not included in the plurality of vehicles” [Weiser, ¶ 0215, 0289-296 and Figure 27].
With respect to Claim 12: Weiser discloses “The system of claim 1, wherein the computer is included in a traffic infrastructure” [Weiser, ¶ 0060, 0289-296 and Figure 34].
With respect to Claim 13: Weiser discloses “The system of claim 1, wherein the processor is programmed to: apply a filter to at least some of the data prior determining the two or more clusters of vehicle operating parameter values from each of the plurality of vehicles at the location within the time” [Weiser, ¶ 0289-296 and 0301].
Claim 14: Weiser discloses “The system of claim 13, wherein the filter is one of a low-pass filter and a Kalman filter” [Weiser, ¶ 0289-296 and 0301].
With respect to Claims 15, 18, and 20: all limitations have been examined with respect to the system in claims 1, 3, 7-9, and 11-14. The method taught/disclosed in claims 15, 18, and 20 can clearly perform on the system of claims 1, 3, 7-9, and 11-14. Therefore claims 15, 18, and 20 are rejected under the same rationale.
Claims 10 and 19 are rejected under 35 USC 103 as being unpatentable over Weiser et al. (United States Patent Publication 2020/0257301) in view of Chainer et al. (United States Patent Publication 2018/0068495), in further view of Aquirrebeitia et al. (United States Patent Publication 2019/0378406), in further view of Ren et al. (United States Patent Publication 202015/0142808), and in further view of Barfield JR et al. (United States Patent Publication 2016/0035150).
With respect to Claims 10: While Weiser discloses multiple trajectory clusters, Weiser does not specifically state using k-values algorithms.
Barfield, which is also a vehicle data collection system that uses data clustering teaches “The system of claim 1, wherein the processor is further programmed to determine the mean for the vehicle operating parameter values respectively for each of the two or more clusters based on a k-means algorithm” [Barfield, ¶ 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Barfield into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use known K-values clustering algorithms as taught by Barfield with a 
With respect to Claims 19: all limitations have been examined with respect to the system in claim 10. The method taught/disclosed in claim 19 can clearly perform on the system of claim 10. Therefore claim 19 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669